


109 HRES 785 IH: Honoring the lives and achievements of

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 785
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Langevin (for
			 himself and Mr. Barton of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring the lives and achievements of
		  Christopher and Dana Reeve.
	
	
		Whereas Christopher Reeve was born on September 25,
			 1952;
		Whereas Christopher Reeve graduated from Cornell
			 University in 1974, then pursued his dream of acting by studying at
			 Juilliard;
		Whereas Christopher Reeve went on to become an
			 accomplished actor on stage, screen, and television, and he secured his place
			 in American history with his role in “Superman” and its subsequent
			 sequels;
		Whereas Christopher Reeve later distinguished himself as
			 an author, a director, and a producer;
		Whereas Dana Morisini was born on March 17, 1961;
		Whereas Dana Morisini graduated from Middlebury College,
			 where she later received an honorary Doctorate of Humane Letters, and she
			 pursued graduate studies in Acting at the California Institute of the
			 Arts;
		Whereas Dana Morisini was an accomplished singer and
			 actress, with numerous appearances as an actor on television, performances in
			 plays on Broadway, off-Broadway, and at numerous regional theaters, and
			 performances as a singer on television and at various New York venues;
		Whereas Christopher Reeve and Dana Morisini married on
			 April 11, 1992;
		Whereas their family included Christopher’s two children
			 Matthew and Alexandra Reeve, and, in 1992, they celebrated the birth of their
			 son, Will;
		Whereas, in 1995, Christopher Reeve was paralyzed in an
			 accident in an equestrian competition;
		Whereas, following the accident, Christopher Reeve
			 dedicated himself to raising public awareness about the significance of medical
			 research and the challenges faced by those with disabilities;
		Whereas Dana Reeve displayed a remarkable commitment to
			 improving the quality of life for individuals with paralysis and other
			 disabilities, as well as their families;
		Whereas, together, Christopher and Dana Reeve became role
			 models for patients and their caregivers, inspiring many Americans to rise
			 above obstacles;
		Whereas Christopher and Dana Reeve worked together to
			 establish the Christopher Reeve Foundation, with Christopher Reeve serving as
			 chairman from 1999 to 2004 and Dana Reeve succeeding him as chair in
			 2004;
		Whereas the Christopher Reeve Foundation has tremendously
			 improved the quality of life for people with paralysis by establishing a
			 Paralysis Resource Center with the Centers for Disease Control, raising the
			 visibility of the condition and offering information and support to patients
			 and caregivers;
		Whereas the Christopher Reeve Foundation has helped make
			 great strides in treating and finding a cure for paralysis;
		Whereas the contributions that Christopher and Dana Reeve
			 made to their family, their community, and the Nation will not be forgotten,
			 including inspiring groundbreaking medical research, breaking down barriers
			 faced by people with disabilities, and educating families about the importance
			 of having adequate health and disability coverage; and
		Whereas the deaths of Christopher Reeve from heart failure
			 on October 10, 2004, and Dana Reeve from lung cancer on March 6, 2006, marked
			 the loss of two great and generous Americans: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the lives, achievements, and
			 contributions of Christopher and Dana Reeve;
			(2)recognizes the contributions of the
			 Christopher Reeve Foundation to improving the health of people living with
			 spinal cord injuries, and other types of paralysis, through research,
			 rehabilitation, and quality of life programs;
			(3)encourages the Christopher Reeve Foundation
			 to Go Forward inspired by the determination, courage, and vision
			 exemplified by Christopher and Dana Reeve; and
			(4)extends its deepest sympathies to the Reeve
			 and Morisini families for the loss of two truly inspiring individuals.
			
